Exhibit 10.2 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 12, 2019, by and between Boxwood Merger Corp., a Delaware corporation
(the “Company”), and L. Joe Boyer (“Executive”), and shall be effective as of
the date of the closing (the “Effective Date”) of the transactions contemplated
by the Purchase Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, this Agreement is being entered into in connection with the
consummation of the transactions contemplated by that certain Unit Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), by and among
the Company, Atlas Intermediate Holdings LLC, and Atlas Technical Consultants
Holdings LP; and

 

WHEREAS, Executive acknowledges and agrees that that certain Employment
Agreement, dated as of October 23, 2017, by and between Executive and Atlas
Technical Consultants Intermediate Holdco LLC (the “Prior Employment
Agreement”), has terminated; and

 

WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to accept such employment with the Company, in each
case, subject to the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1. Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth on Appendix A attached hereto.

 

Section 2. Acceptance and Term of Employment.

 

(a) The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The term of Executive’s
employment shall commence on the Effective Date and continue until the third
anniversary of the Effective Date, unless earlier terminated pursuant to Section
8 hereof (the “Initial Term of Employment”): provided, that after the Initial
Term of Employment, the Term of Employment shall automatically be extended for
subsequent one (1) year periods until Executive’s employment is terminated by
either party pursuant to Section 8 hereof; provided, however, that either party
may elect not to so extend this Agreement beyond the then-current Term of
Employment by giving written notice of non-renewal to the other party at least
ninety (90) days prior to the end of the Term of Employment.

 

 

 

 

Section 3. Position, Duties and Responsibilities; Place of Performance.

 

(a) Position, Duties, and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as the Chief Executive Officer of the
Company (together with such other position or positions consistent with
Executive’s title as the Board shall specify from time to time) and shall have
such duties and responsibilities commensurate with such title, including
managing the day-to-day business activities of the Company and its subsidiaries
(subject to operating guidelines and budgets established by the Board from time
to time). In addition, the Company shall nominate Executive and shall use
commercially reasonable efforts to support Executive’s nomination to serve as a
member of the Board during the Term of Employment. If requested, Executive also
agrees to serve as an officer and/or director of any other member of the Company
Group, in each case without additional compensation.

 

(b) Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term of Employment, including any activity that (x) conflicts with
the interests of the Company or any other member of the Company Group, (y)
interferes with the proper and efficient performance of Executive’s duties for
the Company or (z) interferes with Executive’s exercise of judgment in the
Company Group’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing Executive’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) of this Section 3(b) shall be limited by Executive so as not to
interfere, individually or in the aggregate, with the performance of Executive’s
duties and responsibilities hereunder.

 

(c) Principal Place of Employment. Executive’s principal place of employment
shall be in Austin, Texas, although Executive understands and agrees that
Executive may be required to travel from time to time for business reasons.

 

Section 4. Compensation.

 

During the Term of Employment, Executive shall be entitled to the following
compensation:

 

(a) Base Compensation. Executive shall be provided annualized Base Compensation
in an amount equal to no less than $550,000, payable in accordance with the
regular payroll practices of the Company, which amount shall be reviewed by the
Compensation Committee of the Board annually for possible increase, as may be
approved in writing by the Compensation Committee of the Board, and any such
upward adjustment in Base Compensation shall constitute “Base Compensation” for
purposes of this Agreement.

 

2

 

 

(b) Annual Bonus. Executive shall be eligible to earn an annual bonus with
respect to each fiscal year of the Company ending during the Term of Employment
(the “Annual Bonus”), with a target bonus opportunity equal to one hundred
percent (100%) of Executive’s then-current Base Compensation (the “Target
Bonus”) and subject to a maximum amount of up to two hundred percent (200%) of
Executive’s then-current Base Compensation. The actual amount of the Annual
Bonus shall be based on the achievement of certain financial metrics as
reasonably determined by the Compensation Committee of the Board in good faith
consultation with Executive. The Annual Bonus, to the extent earned, shall be
paid in a lump sum no later than March 15th of the calendar year following the
applicable performance year, subject to Executive’s continuous employment with
any member of the Company Group through the end of the applicable performance
period of such Annual Bonus (except as provided for in Section 8 of this
Agreement). For fiscal year 2019, Executive shall be entitled to receive (i) any
earned Annual Bonus with respect to the portion of fiscal year 2019 ending on
the Effective Date to the extent not previously paid and (ii) for the remainder
of fiscal year 2019 following the Effective Date, a pro-rata portion of the
Annual Bonus based on the number of days following the Effective Date and actual
results.

 

(c) Incentive Equity Grant. With respect to each fiscal year during the Term of
Employment, Executive will be eligible to receive an equity grant (“Equity
Award”) with a target grant date value equal to no less than one hundred percent
(100%) of Executive’s then-current Base Compensation, as determined in the
reasonable discretion of the Compensation Committee of the Board. For the
avoidance of doubt, the Compensation Committee of the Board shall determine the
terms and conditions of the Equity Award, including the amount thereof, which
may be equal to, less than, or greater than the above-mentioned target value.
The Equity Awards shall be subject to the terms and conditions of the Boxwood
Merger Corp. 2019 Omnibus Incentive Plan (the “Plan”) and a written award
agreement to be entered into between the Company and Executive; provided, that
(i) such terms and conditions shall be consistent with the terms of this Section
4(c) and (ii) not otherwise inconsistent with the other terms and conditions of
this Agreement, including with respect to restrictive covenants.

 

Section 5. Employee Benefits.

 

During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement, and other benefits provided generally to
similarly situated employees of the Company. Executive shall also be entitled to
the same number of holidays, vacation days, and sick days, as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company’s policy as in effect from time to
time. Nothing contained herein shall be construed to limit the Company’s ability
to amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.

 

Section 6. Insurance; Car Allowance.

 

During the Term of Employment, the Company shall continue to maintain (at the
Company’s cost) Executive’s $2 million life insurance policy or shall provide
Executive with comparable life insurance coverage in an identical or higher
amount. During the Term of Employment, Executive shall be entitled to receive a
car allowance in a monthly amount of no less than $1,400, which Executive may
apply toward the use of automobile and related expenses (including, but not
limited to, leasing costs, gas, tolls, maintenance, and insurance), with terms
of such car allowance consistent with the Company’s past practice with
Executive.

 

3

 

 

Section 7. Reimbursement of Business Expenses.

 

Executive is authorized to incur reasonable business expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policy, in each case,
as in effect from time to time.

 

Section 8. Termination of Employment.

 

(a) General. The Term of Employment shall terminate upon the earliest to occur
of: (i) Executive’s death, (ii) subject to Section 8(b), a termination by reason
of a Permanent Disability, (iii) a termination by the Company with or without
Cause, (iv) a termination by Executive with or without Good Reason and (v)
non-renewal of the Term of Employment. Upon any termination of Executive’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive, Executive shall resign from
any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group.
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. l.409A-l(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the payment schedule set forth below in this Section 8
as if Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”

 

(b) Termination Due to Death or Permanent Disability. Executive’s employment
shall terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Permanent
Disability, such termination to be effective upon Executive’s receipt of written
notice of such termination. Upon Executive’s death or in the event that
Executive’s employment is terminated due to Executive’s Permanent Disability,
subject to Section 8(i) below, Executive or Executive’s estate or Executive’s
beneficiaries, as the case may be, shall be entitled to:

 

(i) The Accrued Obligations;

 

(ii) Pro-rata Annual Bonus for the year of termination, calculated based on
actual performance as if Executive had remained employed through the remainder
of the applicable performance period;

 

(iii) The Severance;

 

(iv) The Target Bonus, payable in accordance with Section 4(b);

 

(v) Accelerated vesting of all outstanding Equity Awards (with any unvested
performance-based awards deemed achieved based on actual performance); and

 

4

 

 

(vi) To the extent permissible under the Company’s group health plan and subject
to Executive’s timely election of continuation coverage under COBRA,
continuation of health benefits coverage at the expense of the Company, during
the Severance Term (or if earlier, until the date that Executive becomes
eligible to receive any health benefits as a result of subsequent employment or
service during the Severance Term), of health benefits provided to Executive and
Executive’s dependents immediately prior to such termination, and, if not
permissible under the Company’s group health plan, Executive shall be entitled
to receive a lump sum payment equal to the after-tax costs of comparable health
benefits coverage for Executive and Executive’s dependents during the Severance
Term.

 

Following Executive’s death or a termination of Executive’s employment by reason
of a Permanent Disability, except as set forth in this Section 8(b), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement (except relating to any rights Executive may have as an
equityholder or interest holder). For the avoidance of doubt, Executive’s sole
and exclusive remedy in connection with a termination of employment due to death
or Permanent Disability shall be receipt of the amounts and benefits set forth
in clauses (i) through (vi) of Section 8(b) hereof.

 

(c) Termination by the Company for Cause.

 

(i) The Company may terminate Executive’s employment for Cause during the Term
of Employment by providing the Executive with thirty (30) days’ written notice
setting forth in reasonable specificity the event that constitutes Cause, which
written notice, to be effective, must be provided to the Executive within sixty
(60) days of the occurrence of such event. Executive shall have the right to
cure the event allegedly constituting Cause (if curable) during the thirty (30)
day period following receipt of such notice, and if not cured within such
period, Executive’s termination will be effective upon the expiration of such
cure period. Notwithstanding any of the foregoing to the contrary, in the event
that the Board reasonably determines that Executive’s continued employment
during such thirty (30) day period is reasonably likely to result in material
harm to the Company, the Company may suspend Executive and prohibit him from the
Company’s premises during such period; provided, that the Company shall continue
to pay the compensation, incentives and benefits provided to Executive during
employment in accordance with the terms of this Agreement during any such period
of suspension.

 

(ii) In the event that the Company terminates Executive’s employment for Cause,
Executive shall be entitled only to the Accrued Obligations, following such
termination of Executive’s employment for Cause, except as set forth in this
Section 8(c), Executive shall have no further rights to any compensation or any
other benefits under this Agreement (except relating to any rights Executive may
have as an equityholder or interest holder).

 

(d) Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time during the Term of Employment without Cause,
effective upon Executive’s receipt of written notice of such termination. In the
event that Executive’s employment is terminated by the Company without Cause
during the Term of Employment, subject to Section 8(i) below, Executive shall be
entitled to:

 

(i) The Accrued Obligations;

 

5

 

 

(ii) Pro-rata Annual Bonus for the year of termination, calculated based on
actual performance as if Executive had remained employed through the remainder
of the applicable performance period;

 

(iii) The Severance;

 

(iv) The Target Bonus, payable in accordance with Section 4(b);

 

(v) Accelerated vesting of all outstanding Equity Awards (with any unvested
performance-based awards deemed achieved based on actual performance); and

 

(vi) To the extent permissible under the Company’s group health plan and subject
to Executive’s timely election of continuation coverage under COBRA,
continuation of health benefits coverage at the expense of the Company, during
the Severance Term (or if earlier, until the date that Executive becomes
eligible to receive any health benefits as a result of subsequent employment or
service during the Severance Term), of health benefits provided to Executive and
Executive’s dependents immediately prior to such termination, and, if not
permissible under the Company’s group health plan, Executive shall be entitled
to receive a lump sum payment equal to the after-tax costs of comparable health
benefits coverage for Executive and Executive’s dependents during the Severance
Term.

 

Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement (except
relating to any rights Executive may have as an equityholder or interest
holder). For the avoidance of doubt, Executive’s sole and exclusive remedy in
connection with a termination of employment without Cause shall be receipt of
the amounts and benefits set forth in clauses (i) through (vi) of Section 8(d)
hereof.

 

(e) Termination by Executive with Good Reason. Executive may terminate
Executive’s employment with Good Reason during the Term of Employment by
providing the Company thirty (30) days’ written notice setting forth in
reasonable specificity the event that constitutes Good Reason, which written
notice, to be effective, must be provided to the Company within sixty (60) days
of the occurrence of such event. During such thirty (30) day notice period, the
Company shall have a cure right (if curable), and if not cured within such
period, Executive’s termination will be effective upon the expiration of such
cure period, and Executive shall be entitled to the same payments and benefits
as provided in Section 8(d) hereof for a termination by the Company without
Cause, subject to the same conditions on payment and benefits as described in
Section 8(d) hereof. Following such termination of Executive’s employment by
Executive with Good Reason, except as set Forth in this Section 8(e), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement. For the avoidance of doubt, Executive’s sole and exclusive
remedy in connection with a termination of employment with Good Reason shall be
receipt of the amounts and benefits set forth in clauses (i) through (vi) of
Section 8(d) hereof (except relating to any rights Executive may have as an
equityholder or interest holder).

 

6

 

 

(f) Termination by Executive without Good Reason. Executive may terminate
Executive’s employment without Good Reason by providing the Company thirty (30)
days’ written notice of such termination. In the event of a termination of
employment by Executive under this Section 8(f). Executive shall be entitled
only to the Accrued Obligations. In the event of termination of Executive’s
employment under this Section 8(f), the Company may, in its sole and absolute
discretion, by written notice, accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason, except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement (except relating to any rights Executive may have as an
equityholder or interest holder).

 

(g) Termination Due to Non-Renewal of the Term of Employment. In the event that
the Company terminates this Agreement by a notice of non-renewal of the
then-current Term of Employment, as set forth in Section 2 hereof, Executive
shall be entitled to the same payments and benefits as provided in Section 8(d)
hereof for a termination by the Company without Cause, subject to the same
conditions on payment and benefits as described in Section 8(d) hereof. In the
event that Executive terminates this Agreement by a notice of non-renewal of the
then-current Term of Employment, as set forth in Section 2 hereof, Executive
shall be entitled only to the Accrued Obligations. Following such termination of
Executive’s employment due to non-renewal of a Term of Employment, except as set
forth in this Section 8(g), Executive shall have no further rights to any
compensation or any other benefits under this Agreement (except relating to any
rights Executive may have as an equityholder or interest holder).

 

(h) Termination in Connection with a Change in Control. In the event that (i)
Executive’s employment terminates due to death or Permanent Disability, (ii) the
Company terminates Executive’s employment without Cause, (iii) Executive
terminates employment with the Company with Good Reason, or (iv) the Company
terminates this Agreement by a notice of non-renewal of the then-current Term of
Employment, each within the ninety (90) day period prior to or the two (2) year
period following a Change in Control, subject to Section 8(i) below, Executive
shall be entitled to:

 

(i) The Accrued Obligations;

 

(ii) Pro-rata Annual Bonus for the year of termination, calculated based on
actual performance as if Executive had remained employed through the remainder
of the applicable performance period;

 

(iii) The Enhanced Severance;

 

(iv) One and one-half (1.5) times the Target Bonus, payable in accordance with
Section 4(b);

 

(v) Accelerated vesting of all outstanding Equity Awards (with any unvested
performance-based awards deemed achieved based on actual performance); and

 

7

 

 

(vi) To the extent permissible under the Company’s group health plan and subject
to Executive’s timely election of continuation coverage under COBRA,
continuation of health benefits coverage at the expense of the Company, during
the Enhanced Severance Term (or if earlier, until the date that Executive
becomes eligible to receive any health benefits as a result of subsequent
employment or service during the Enhanced Severance Term), of health benefits
provided to Executive and Executive’s dependents immediately prior to such
termination, and, if not permissible under the Company’s group health plan,
Executive shall be entitled to receive a lump sum payment equal to the after-tax
costs of comparable health benefits coverage for Executive and Executive’s
dependents during the Severance Term.

 

Following such termination of Executive’s employment in connection with a Change
in Control, except as set forth in this Section 8(h), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy in connection
with a termination of employment in connection with a Change in Control shall be
receipt of the amounts and benefits set forth in clauses (i) through (vi) of
Section 8(h) hereof (except relating to any rights Executive may have as an
equityholder or interest holder).

 

(i) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), (e),
(g), or (h) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
(or Executive’s estate or Executive’s beneficiaries, as the case may be)
execution and delivery to the Company of an irrevocable Release of Claims in the
form attached hereto as Exhibit A (the “General Release”) within sixty (60) days
following the date of the Executive’s termination of employment hereunder and
non-revocation of the General Release (and the expiration of any revocation
period contained in such General Release). If Executive fails to execute and
deliver an irrevocable General Release prior to the end of such sixty (60) day
period, or timely revokes Executive’s acceptance of such General Release
following its execution, Executive shall not be entitled to any of the Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
General Release as set forth herein, shall not be made until the first regularly
scheduled payroll date following such sixtieth (60th) day, after which any
remaining Severance Benefits shall thereafter be provided to Executive according
to the applicable schedule set forth herein.

 

(j) Repayment of Severance Benefits. Notwithstanding anything in this Agreement
to the contrary (including this Section 8), in the event that Executive
materially breaches any provision of the Restrictive Covenants in Section 9
hereof or the General Release and fails to cure such breach within thirty (30)
days’ following written notice from the Company setting forth in reasonable
specificity the event that constitutes a breach within sixty (60) days of the
occurrence of such event, the Severance Benefits shall immediately terminate and
the Company shall have no further obligations to Executive with respect thereto.

 

8

 

 

Section 9. Restrictive Covenants.

 

(a) Non-Competition. Executive hereby acknowledges that Executive is familiar
with the Proprietary Information (as defined below) of the Company Group.
Executive acknowledges and agrees that any member of the Company Group would be
irreparably damaged if Executive were to provide services to any person
competing with any member of the Company Group or engaged in a similar business
and that such competition by Executive would result in a significant loss of
goodwill by the Company. Therefore, Executive agrees that during the Term of
Employment and the Restricted Period, other than in the good faith performance
of Executive’s duties under this Agreement, Executive shall not, and shall cause
each of Executive’s affiliates not to, directly or indirectly, whether as
principal, partner, officer, director, employee, consultant, manager, member or
equity holder, own any interest in, manage, operate, participate in, develop
products for, advise, consult with, render services for, control or acquire any
business that engages in infrastructure engineering, testing, inspection and
program management anywhere in the United States or Canada; provided, that
nothing herein shall prohibit Executive from being a passive owner of not more
than two percent (2%) of the outstanding stock of any class of a corporation
which is publicly traded so long as Executive has no active participation in the
business of such corporation.

 

(b) Non-Solicitation. In consideration of Executive’s employment and receipt of
payments hereunder, Executive further agrees that during the Term of Employment
and the Restricted Period, other than in the good faith performance of
Executive’s duties under this Agreement, Executive shall not, and shall cause
each of Executive’s affiliates not to, directly or indirectly:

 

(i) induce or attempt to induce any employee or contractor of the Company Group
to leave the employ or service of the Company Group, or in any way interfere
with the relationship between the Company Group and any employee or contractor
thereof that Executive learned about through Executive’s employment with the
Company; provided, however, that notwithstanding the promises and covenants
within this Section 9(b)(i), at such time as Executive is no longer serving as
an employee or agent of the Company, or the Company’s successors or assigns,
Executive shall not be precluded from engaging in general solicitations or
advertising for personnel, including advertisements and searches conducted by a
headhunter agency; provided that such solicitation, advertising or searches are
not directed in any way at any such employees or contractors of the Company
Group;

 

(ii) hire any person who was an employee of the Company Group at any time during
the preceding twelve (12)-month period that Executive learned about through
Executive’s employment with the Company; or

 

(iii) call on, solicit or service any Customer, supplier or material business
relation of the Company Group (including any Person that was a Customer,
supplier or other material business relation of the Company Group at any time
during the eighteen (18)-month period immediately prior to the date Executive’s
employment with the Company terminates) in order to induce or attempt to induce
such Person to cease doing business with the Company Group, or in any way
interfere with the relationship between any such Customer, supplier or business
relation of the Company Group and the Company Group.

 

9

 

 

(c) Mutual Non-Disparagement. During the Term of Employment and at all times
thereafter, Executive agrees that Executive shall not, other than in the good
faith performance of Executive’s duties under this Agreement, make, publish or
communicate to any Person any oral or written statement that disparages or
places the Company Group, its officers, directors, equity holders or employees
in a false or negative light, except in connection with a legal proceeding in
which Executive is under oath or in response to a subpoena or as is otherwise
required by law to cooperate with a governmental entity. The Company agrees that
the Company Group shall not, other than in the good faith performance of its
business, make, publish or communicate to any Person any oral or written
statement that disparages or places the Executive in a false or negative light,
except in connection with a legal proceeding in which the Company is under oath
or in response to a subpoena or as is otherwise required by law to cooperate
with a governmental entity.

 

(d) Non-Disclosure; Non-Use of Proprietary Information. During the Term of
Employment and at all times thereafter, other than in the good faith performance
of Executive’s duties under this Agreement, Executive shall not disclosure or
use at any time any Proprietary Information. For purposes of this Agreement, the
term “Proprietary Information” means information acquired by Executive (i) that
is designated as “confidential” by the Company Group, or (ii) that the Company
Group indicates through its policies, procedures, or other instructions should
not be disclosed to anyone outside each such organization except through
controlled means, or (iii) that is or should be reasonably understood by
Executive to be confidential; provided, however, that Proprietary Information
shall not include information that is generally available to the public in its
compiled form or that is properly obtained by Executive from a completely
independent source under no obligation of confidentiality. Proprietary
Information may be provided in any form, including electronic, oral, visual, or
written form, whether or not it is marked as being confidential. Proprietary
Information need not be a trade secret or know-how to be protected under this
Agreement. By way of illustration, but not limitation, Proprietary Information
includes any confidential information about the business, methods, business
plans, operations, products, processes, and services of the Company Group or any
Customer thereof. Proprietary Information shall also include, without
limitation, information pertaining to: (i) the identities of the Company’s
actual and prospective Customers, as well as the names, addresses, phone numbers
and e-mail addresses of contact persons and/or decision-makers employed by
Customers; (ii) the volume of business and the nature of the business
relationship between the Company Group and its Customers; (iii) the pricing of
the Company Group’s products, services and technology, including any deviations
from its standard pricing for particular Customers, as well as the financing
methods employed by and arrangements with existing or prospective Customers;
(iv) information regarding the Company Group’s employees, including their
identities, skills, talents, knowledge, experience, compensation, benefits,
capabilities, and preferences; (v) business plans and strategies, marketing and
sales plans and strategies, revenue, expense and profit projections, industry
analyses, and any proposed or actual implemented technology changes of the
Company Group; (vi) information about financial results and business condition
of the Company Group; (vii) computer programs, software, source code, and
program designs developed by or for the Company Group and/or tailored to its
needs by its employees, independent contractors, consultants or vendors; and
(viii) all technology developed, enhanced, produced, employed, and/or
distributed by the Company Group. Executive further agrees that, regardless of
its effect on trade secret status, the controlled and limited disclosure of
Proprietary Information to third parties for legitimate business purposes and
the availability of the Proprietary Information to others outside the Company
Group through independent investigation and effort will not remove it from
protected status as Proprietary Information under this Agreement if Executive
was first entrusted with the Proprietary Information while employed by the
Company. Proprietary Information includes trade secrets and know-how.

 

10

 

 

(e) Protected Rights. Notwithstanding the foregoing, any non-disclosure
provision in this Agreement does not prohibit or restrict Executive (or
Executive’s attorney) from responding to any inquiry about this Agreement or its
underlying facts and circumstances by the Securities and Exchange Commission,
the Financial Industry Regulatory Authority, any other self-regulatory
organization or governmental entity, or making other disclosures that are
protected under the whistleblower provisions of applicable law or regulation.
Executive understands and acknowledges that Executive does not need the prior
authorization of the Company to make any such reports or disclosures and that
Executive is not required to notify the Company that Executive has made such
reports or disclosures.

 

(f) DTSA. Notwithstanding anything in this Agreement to the contrary, Executive
may, without informing or obtaining prior authorization from the Company: (i)
disclose trade secrets in confidence to a federal, state or local government
official, directly or indirectly, or to Executive’s attorney, solely for the
purpose of reporting or investigating a suspected violation of law that directly
pertains to the trade secrets; (ii) disclose trade secrets in a complaint or
other document filed in a judicial or administrative proceeding that directly
pertains to the trade secrets, if such filing is made under seal; and (iii)
disclose trade secrets to Executive’s attorney and use the trade secrets in a
judicial or administrative proceeding brought by Executive against the Company
alleging retaliation for Executive having reported a violation of law, provided
that Executive files any document containing the trade secrets under seal and
does not otherwise disclose the trade secrets, except as required by court
order.

 

(g) Enforcement; Remedies. In the event that Executive violates any of the
provisions set forth in this Section 9, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, it being acknowledged and agreed by Executive that the services
being rendered hereunder to the Company Group are of a special, unique and
extraordinary character and that any such breach will cause irreparable injury
to the Company Group and that money damages will not provide an adequate remedy
to the Company Group. Accordingly, Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of this
Agreement (without posting a bond or other security) if the Company establishes
a violation of Section 9 of this Agreement. The pursuit of one remedy at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other remedy.

 

(h) Blue Pencil. If, at any time, any term or provision of this Section 9 shall
be determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, and such determination shall become final,
such provision or portion shall be deemed to be severed or limited, but only to
the extent required to render the remaining terms and provisions of this Section
9 enforceable. This Section 9 as thus amended shall be enforced so as to give
effect to the intention of the parties insofar as that is possible. In addition,
the parties hereby expressly acknowledge that the provisions of this Section 9
are reasonable in terms of duration, scope and area restrictions and are
necessary to protect the goodwill of the Company Group.

 

11

 

 

(i) Tolling. If Executive is found to have violated any of the provisions of
this Section 9, Executive agrees that the restrictive period of each covenant so
violated shall be extended by a period of time equal to the period of such
violation by Executive, to the extent permitted by applicable law. It is the
intent of this Section 9(g) that the running of the restrictive period of any
covenant shall be tolled during any period of violation of such covenants so
that the Company may obtain the full and reasonable protection for which it
contracted and so that Executive may not profit by any breach of such covenants.

 

(j) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 9 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

 

Section 10. Compensation Recovery Policy.

 

If any of the Company’s financial statements are required to be restated due to
errors, omissions, fraud or misconduct (including, but not limited to
circumstances where the Company has been required to prepare an accounting
restatement due to material non-compliance with any financial reporting
requirement, as enforced by the U.S. Securities and Exchange Commission), or
pursuant to any compensation recovery policy adopted by the Company to comply
with applicable law or to comport with good corporate governance practices, the
Compensation Committee of the Board may, direct that the Company recover the
portion of any performance-based cash or equity compensation paid to Executive
with respect to any fiscal year of the Company for which the financial results
are negatively affected by such restatement, but only to the extent that such
clawback or recovery is required by law, including any rules of the U.S.
Securities and Exchange Commission that are in effect at the time of such
clawback or recovery; provided, that, notwithstanding the foregoing, the Company
may only clawback or recover the elements of incentive compensation that are
required to be clawed back or recovered pursuant to such applicable law or rule
of the U.S. Securities and Exchange Commission.

 

Section 11. Representations and Warranties of Executive.

 

Executive represents and warrants to the Company that:

 

(a) Executive is entering into this Agreement voluntarily and that Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by Executive of any agreement to which
Executive is a party or by which Executive may be bound;

 

(b) Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any enforceable non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer by
which Executive is or may be bound;

 

(c) In connection with Executive’s employment with the Company, Executive will
not use any confidential or proprietary information Executive may have obtained
in connection with employment with any prior employer; and

 

12

 

 

(d) None of the Company, any other member of the Company Group nor any of their
respective representatives, has provided any legal advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek, and Executive has sought, legal advice from Executive’s own
legal counsel regarding this Agreement. The Company shall pay the reasonable
costs incurred by Executive’s legal counsel regarding their review and
negotiation of this Agreement and any related agreements, subject to a maximum
amount equal to $15,000.

 

Section 12. Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments that may be made to Executive pursuant to this Agreement.

 

Section 13. Mitigation.

 

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by Executive as a result of
employment by a subsequent employer.

 

Section 14. Indemnification.

 

The Company hereby agrees to indemnify Executive, hold Executive harmless, and
advance all related costs to Executive to the fullest extent provided by law,
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees and
costs), losses, and damages resulting from Executive’s performance of
Executive’s duties and obligations with the Company Group. This obligation shall
be provided in accordance with the Company’s bylaws and applicable directors’
and officers’ liability insurance coverage, including any applicable tail
coverage.

 

Section 15. Additional Section 409A Provisions.

 

Notwithstanding any provision in this Agreement to the contrary:

 

(a) Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

 

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

 

13

 

 

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, provided, that the foregoing
Clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company Group be
liable for any additional tax, interest, or penalties that may be imposed on
Executive as a result of Section 409A of the Code or any damages For failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).

 

Section 16. Successors and Assigns; No Third-Party Beneficiaries.

 

(a) The Company. This Agreement shall inure to the benefit of the Company and
its successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors, which is hereby expressly permitted) without Executive’s
prior written consent (which shall not be unreasonably withheld, delayed, or
conditioned); provided, however, that in the event of a sale of all or
substantially all of the assets of the Company, the Company may provide that
this Agreement will be assigned to, and assumed by, the acquirer of such assets
without Executive’s consent; provided, that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

(b) Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die
or become disabled, all amounts then payable to Executive hereunder shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or if there be no such designee, to Executive’s
estate.

 

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(f)
or Section 15(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group and Executive any legal or equitable right, remedy, or claim under
or with respect to ibis Agreement or any provision of this Agreement.

 

14

 

 

Section 17. Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto. No waiver by cither of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

 

Section 18. Severability.

 

If any covenants or such other provisions of this Agreement arc found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 19. Governing Law; Waiver of Jury Trial.

 

THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF TEXAS, EACH OF THE PARTIES HERETO SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AGREES THAT ALL CLAIMS
IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY OTHER COURT. EACH PARTY TO THIS AGREEMENT ALSO
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

Section 20. Notices.

 

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address is so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office (with a copy, which
shall not constitute notice, to c/o Winston & Strawn LLP, 200 Park Avenue, New
York, NY 10166, Attention: Joel Rubenstein and Jason D. Osborn) and all notices
and communications by the Company to Executive may be given to Executive
personally or may be mailed to Executive at Executive’s last known address, as
reflected in the Company’s records.

 

(b) Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

 

15

 

 

Section 21. Section Headings; Construction and Interpretation.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Unless the context requires
otherwise (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (iv) all references herein to Sections shall be construed
to refer to Sections of this Agreement unless otherwise noted. The recitals
hereto are hereby incorporated herein.

 

Section 22. Entire Agreement.

 

This Agreement and the General Release together with any other exhibits attached
hereto, constitutes the entire understanding and agreement of the parties hereto
with respect to the subject matter hereof and thereof. This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, and agreements (including, without limitation, the Prior
Employment Agreement) between the parties relating to the subject matter of this
Agreement.

 

Section 23. Section 280G.

 

(i) Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
received or to be received by Executive (including, without limitation, any
payment or benefits received in connection with a Change in Control or
Executive’s termination of employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement, or agreement, or otherwise) (all such
payments collectively referred to herein as the “280G Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Code and will be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Company shall either (i) reduce (but not below zero) such payments or
benefits received or to be received by Executive so that the aggregate present
value of the payments and benefits received by Executive is $1.00 less than the
amount which would otherwise cause Executive to incur an Excise Tax, or (ii) be
paid in full, whichever results in the greatest net after-tax payment to
Executive.

 

16

 

 

(ii) All calculations and determinations under this Section 22 shall be made by
an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 22, the Tax Counsel may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 22. The Company shall bear all costs the Tax Counsel may reasonably
incur in connection with its services.

 

Section 24. Survival of Operative Sections.

 

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 24 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 25. Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument. The execution of this Agreement may be by actual or electronic
(including by means of facsimile or email transmission) signature.

 

*        *        *

 

17

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  COMPANY       BOXWOOD MERGER CORP.

 

  By: /s/ Stephen M. Kadenacy   Name: Stephen M. Kadenacy   Title: Chief
Executive Officer

 

Signature Page to Employment Agreement

 

 

 

 

EXECUTIVE

 

  /s/ L. Joe Boyer   L. Joe Boyer

 

Signature Page to Employment Agreement

 

 

 

 

APPENDIX A
Definitions

 

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Compensation through the date of termination of Executive’s employment, (ii) any
unpaid or unreimbursed expenses incurred in accordance with Section 7 hereof,
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein, and
(iv) rights with respect to equity or similar interests of the Company Group,
subject to, and in accordance with, the terms and conditions of this Agreement,
the Bylaws, the Plan, grant or similar agreement relating to such equity or
interests (which, for the avoidance of doubt, shall be consistent with the terms
of Section 4(c) of this Agreement).

 

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

 

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b).

 

(d) “Base Compensation” shall mean the annual salary provided for in Section
4(a), which for the avoidance of doubt shall include any increases thereto in
accordance with such Section 4(a).

 

(e) “Board” shall mean the Board of Directors of the Company.

 

(f) “Bylaws” shall mean the bylaws of the Company, as may be amended and/or
restated from time to time.

 

(g) “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful and
continued failure or refusal by Executive to materially perform Executive’s
duties or responsibilities to the Company Group or to follow the lawful
directives of the Board or its designee (other than as a result of death or
Permanent Disability), (iii) willful misappropriation (or attempted willful
misappropriation) by Executive of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) Executive’s conviction of
or pleading guilty or nolo contendere to any felony or any crime involving moral
turpitude, (v) Executive’s material failure to cooperate in any material way
with any audit or investigation of the business or financial practices of the
Company Group, (vi) Executive’s commitment of (or attempting to commit) any act
of theft, embezzlement, fraud, malfeasance, dishonesty or misappropriation of
the Company Group’s property that results in material economic harm to the
Company Group, (vii) Executive’s material breach of this Agreement or any other
non-competition, non-solicitation, confidentiality, non-disparagement or other
restrictive covenant provisions relating to any member of the Company Group by
which the Executive may be bound, or (viii) Executive’s material violation of
the Company’s code of conduct or other written policy which is reasonably likely
to be materially damaging to any member of the Company Group.

 

(h) “Change in Control” shall have the meaning set forth in the Boxwood Merger
Corp. 2019 Omnibus Incentive Plan.

 

(i) “COBRA” shall mean Section 4980B of the Code and Title 1, Subtitle B, Part 6
of ERISA.

 

Appendix A - 1

 

 

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

(k) “Company” shall have the meaning set forth in the preamble hereto.

 

(l) “Company Group” shall mean, collectively, the Company, its subsidiaries and
its affiliates.

 

(m) “Customer” shall mean any individual, proprietorship, partnership,
corporation, association, or other entity that has been solicited or contacted
in any material respect by, or purchased or acquired products or services from,
the Company Group during the Term of Employment.

 

(n) “Delay Period” shall have the meaning set forth in Section 14(a) hereof.

 

(o) “Enhanced Severance” shall mean an amount equal to two hundred and fifty
percent (250%) of Executive’s then-applicable Base Compensation, payable in a
lump sum.

 

(p) “Enhanced Severance Term” shall mean the thirty (30) month period following
Executive’s termination of employment.

 

(q) “Executive” shall have the meaning set forth in the preamble hereto.

 

(r) “Good Reason” shall mean, without Executive’s consent, (i) a material
diminution in Executive’s title, duties or responsibilities, (ii) a material
reduction in annual base salary or target annual bonus (in each case, as
adjusted upwards (if applicable) in accordance with the terms of this
Agreement), or (iii) the relocation of Executive’s principal place of employment
(as provided in Section 3(c) hereof) more than twenty-five (25) miles from its
current location or (iv) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i),
(ii) or (iii) above); provided, that none of the foregoing events shall
constitute Good Reason unless the Company fails to cure such event within thirty
(30) days after receipt from the Executive of written notice of the event which
constitutes Good Reason as contemplated in Section 8(e), which written notice
shall give reasonable specificity in the nature of the circumstances determined
by the Executive in good faith to constitute Good Reason; and provided, further,
that “Good Reason” shall cease to exist for an event on the sixtieth (60th) day
following the initial occurrence of such event, unless the Executive has given
the Company written notice thereof prior to such date. Executive acknowledges
and agrees that Executive’s exclusive remedy in the event of any breach of this
Agreement shall be to assert Good Reason pursuant to the terms and conditions of
Section 8(e) hereof. Notwithstanding the foregoing, during the Term of
Employment, in the event that the Company reasonably believes that Executive may
have engaged in conduct that could constitute Cause hereunder, the Company may,
in its sole and absolute discretion, suspend Executive from performing
Executive’s duties hereunder for a period of up to thirty days (with full pay
and benefits during such period), and in no event shall any such suspension
constitute an event pursuant to which Executive may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension.

 

Appendix A - 2

 

 

(s) “Initial Term of Employment” shall mean the period specified in Section 2
hereof.

 

(t) “Permanent Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents, or, in the good faith determination of the
Board, would be reasonably likely to prevent, the performance of Executive’s
duties for a period of (i) ninety (90) consecutive days or (ii) one hundred
twenty (120) non-consecutive days during any twelve (12) month period. Any
question as to the existence, extent, or potentiality of Executive’s Permanent
Disability shall be determined by a physician mutually agreed to by the Board
and the Executive, or absent such agreement, a physician mutually agreed to by a
physician selected by the Board and a physician selected by Executive.

 

(u) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

 

(v) “Restricted Period” shall mean the twenty-four (24) month period following
Executive’s termination of employment for any reason.

 

(w) “Severance” shall mean an amount equal to two hundred percent (200%) of
Executive’s then-applicable Base Compensation, payable in a lump sum.

 

(x) “Severance Benefits” shall have the meaning set forth in Section 8(i)
hereof.

 

(y) “Severance Term” shall mean the twenty-four (24) month period following
Executive’s termination of employment.

 

(z) “Term of Employment” shall mean the Initial Term of Employment and the
period of any extension thereof in accordance with Section 2 hereof.

 

Appendix A - 3

 

 

Exhibit A

General Release

 

(Please see attached)

 

 

 

 

 

 

 

 

Exhibit A to Employment Agreement

 

 

 

 

AGREEMENT MAY NOT BE SIGNED
PRIOR TO LAST DAY OF EMPLOYMENT

 

GENERAL RELEASE

 

I, L. Joe Boyer, in consideration of and subject to the performance by Boxwood
Merger Corp., a Delaware corporation (together with its subsidiaries, the
“Company”) of its obligations under the Employment Agreement dated as of August
12, 2019 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and each other member of the Company Group (as defined
in the Agreement) and their respective direct and indirect, subsidiaries and
affiliates and all of their respective present, former and future managers,
directors, officers, employees, successors and assigns and their direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

 

1. I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 8 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

 

2. Except as provided in Section 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date upon which I sign
this General Release) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, or any of my heirs,
executors, administrators or assigns may have, including, claims which arise out
of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; the Rehabilitation
Act: the Sarbanes-Oxley Act: the Fair Credit Reporting Act: the Equal Pay Act;
the National Labor Relations Act; to the extent permitted by applicable law, any
whistleblower, relator, False Claims Actor qui taro claims and/or any personal
right to recovery under such claims; the Occupational Safety and Health Act; any
applicable Executive Order Programs; the Fair Labor Standards Act; any claims
arising under any other federal, state or local civil or human rights law. or
under any other local, state, or federal law. regulation or ordinance; or under
any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).

 

Exhibit A- 1

 

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.

 

4. I agree that this General Release does not waive or release any rights or
Claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company shall not serve as the
basis for any claim or action (including, any claim under the Age Discrimination
in Employment Act of 1967).

 

5. I acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived by private agreement under applicable law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Obligations or any severance benefits
to which I am entitled under the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise to
which I am entitled, or (iii) my rights as an equity, interest or security
holder in the Company or its subsidiaries.

 

6. I expressly consent that this General Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state or
local statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against a Released Party, or in the event I should seek to recover
against a Released Party in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in Section 2 above as of the execution of
this General Release.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

Exhibit A- 2

 

 

8. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from (i) making any disclosure of information
required by law, including providing truthful testimony if required to do so by
court order or legal process or (ii) responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any governmental entity.

 

9. I hereby acknowledge that Section 8 through Section 24 of the Agreement shall
survive my execution of this General Release.

 

10. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in Section 2 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it.

 

11. The Company knowingly and voluntarily (on behalf of the Company Group and
its successors and assigns) releases and forever discharges me (and my heirs,
executors, administrators and assigns) from any and all Claims, which they may
have, including, claims which arise out of or are connected with my employment
with, or my separation or termination from, provided that nothing herein shall
release any Claims related to my fraud or criminal misconduct or that are
unknown as of the date that my employment with the Company is terminated.

 

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

13. I hereby confirm that I have returned to the Company any and all property,
tangible or intangible, relating to the Company’s and its affiliates’ and
subsidiaries’ businesses which I possess or have control over as the date
hereof, including, but not limited to, all pricing files, information and data,
customer and broker files, information and data, profitability, margin,
operating, cost and other financial information and data, product formulation,
quality assurance, specifications and new product development-information and
data, company-provided credit cards, building or office access cards, keys,
computer equipment, tablets, cellular telephone(s), iPhones, BlackBerry(s), and
other mobile data devices, manuals, files, documents, records, software, data
bases and other data. Notwithstanding the foregoing, the Company agrees that I
shall be permitted to retain a copy of all my business contacts.

 

14. This General Release may not be changed orally and no modification,
amendment or waiver of any provision contained in this General Release, or any
future representation, promise or condition in connection with the subject
matter of this General Release shall be binding upon me unless made in writing
signed by both parties.

 

15. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

Exhibit A- 3

 

 

16. This General Release shall be interpreted in accordance with the laws of the
State of Texas without regard to the application of any choice-of-law rules that
would result in the application of another state’s laws.

 

17. This General Release may be executed in multiple counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. The execution of this General Release may be by actual
or electronic (including by means of facsimile or email transmission) signature.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.I HAVE READ IT CAREFULLY;

 

2.I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967. AS AMENDED;

 

3.I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.I HAVE BEEN ADVISED OF MY OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF MY OWN
CHOOSING BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.I HAVE HAD AT LEAST [21] [45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
TO CONSIDER IT, AND ANY CHANGES MADE SINCE MY ORIGINAL RECEIPT OF THIS RELEASE
HAVE NOT RESTARTED THE |21||45]-DAY REVIEW PERIOD;

 

6.I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

7.I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED. CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

  SIGNED:     DATED:  

 

*        *        *

 

Exhibit A- 4

 

 

IN WITNESS WHEREOF, the undersigned have executed this General Release as of the
date first above written.

 

  COMPANY       BOXWOOD MERGER CORP.         By:                      Name:    
Title:  

 

Signature Page to General Release

 

 

 

 

  EXECUTIVE           L. Joe Boyer

 

Signature Page to General Release

 

 

 



 

